Citation Nr: 1243853	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-35 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a debt was validly created by the overpayment of VA education benefits in the amount of $3,000.00.

2.  Entitlement to a waiver of recovery of the overpayment of VA education benefits in the amount of $3,000.00.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 1999.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  In October 2009, the Veteran requested advance payment of educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt.

2.  Recovery of the advance payment in the amount of $3,000.00 would not be against equity and good conscience and a failure to collect advance payment would result in unjust enrichment.


CONCLUSIONS OF LAW

1.  The debt created by the advance payment of educational assistance benefits in the amount of $3,000.00 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.911, 21.9695 (2012). 

2.  Recovery of the advance payment of educational assistance benefits in the amount of $3,000.00 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was discharged from active duty on June 11, 1999.  He applied for, and was granted, entitlement to Montgomery GI Bill (MGIB) education benefits.  The Veteran's 10 year period of eligibility for MGIB expired on June 11, 2009.

On September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  It was noted that students should be focusing on their studies, not worrying about financial difficulties.  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill resulting in tens of thousands of claimants.  Significantly, the announcement made clear that the advanced money would be deducted from future education payments.

The Veteran applied for the $3,000.00 advance payment.  A history of educational assistance payments documents that the Veteran received $3,000.00 on October 13, 2009.  According to the RO, when the Veteran made the request for the advance payment, he certified that he would have to repay the advance.  In February 2010, the Debt Management Center established the debt for the advance payment and notified the Veteran that it was necessary to recoup the $3,000.00.

The Veteran contends that he was entitled to the $3,000.00 under the MGIB and that he does not believe he owes the money in question.  In March 2010, he submitted a Financial Status Report reflecting a net monthly salary of $0 for himself and $1,000.00 for his spouse.  The Veteran also noted that he had total monthly expenses of $1,020.00.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).  The Veteran claims that he was entitled to the $3,000.00 in question under the MGIB.  Accordingly, the Veteran has challenged the validity of the debt itself, and therefore the Board must consider that portion of the claim before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).

The Veteran has not set forth any persuasive arguments as to why the debt is not valid.  While the Veteran has disputed that the $3,000.00 was an advance when it was given to him, the primary purpose of the September 2009 authorization for emergency advance payments was to create an overpayment in order to allow veterans earlier access to educational assistance payments during that time period.

In this case, the purpose of the September 2009 authorization was frustrated, as the Veteran was no longer even eligible for VA education benefits at the time he applied for the advance.  Generally, a veteran who is eligible under the MGIB is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. § 21.7050(a) (2012).  In this case, the Veteran's 10 year period of eligibility for MGIB education benefits expired on June 11, 2009.

The law provides that VA shall grant an extension of the applicable delimiting period provided that a veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from a veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2) (2012).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2) (2012).  VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a veteran's original period of eligibility ended, or one year from the date on which a veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a) (2012).

In this case, the Veteran did not file for the $3,000.00 advance payment of MGIB education benefits until four months after the delimiting date for his period of eligibility.  Accordingly, the Veteran was not eligible for MGIB education benefits unless the delimiting date was extended.  In order to qualify for such an extension, the Veteran must show that he was unable to initiate or complete the chosen program during the original period due to physical or mental disability, and that his application was received within one year of that date when that disability no longer prevented such action.  38 C.F.R. §§ 21.1033(c), 21.7051(a) (2012).  In this case, there is no evidence of record that the Veteran has ever applied for an extension to his delimiting date, nor has he ever claimed that he was unable to initiate or complete his chosen program during the original period due to physical or mental disability.  Accordingly, an extension of the Veteran's delimiting date is not warranted.

The October 2009 advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  The Veteran certified in his October 1, 2009, application that he believed he was qualified for education benefits even though his delimiting date for MGIB education benefits had already expired.  Because the advance payment by definition necessitated the creation of a debt, and because the Veteran himself certified that he was qualified for education benefits, the Board concludes that the debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance constitutes a liability for that individual.  38 U.S.C.A. § 3323 (West Supp. 2012); 38 C.F.R. § 21.9695 (2012).

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2012).  Any misrepresentation must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) (2012).  The term bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if the conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2) (2012).  Lack of good faith is an absence of an honest intention to abstain from undertaking unfair advantage of the holder or the government.  38 C.F.R. § 1.965(b)(2) (2012). 

In March 2010, the RO denied the Veteran's claim for a waiver of that debt on the basis of bad faith, stating that there was no evidence that the Veteran was enrolled in school during the Fall of 2009 or that he had applied for VA education benefits.  The Board notes that the evidence of record clearly demonstrates that the Veteran was enrolled in six credit hours of schooling from August 17, 2009, to December 18, 2009, and that those courses were certified by VA.  In addition, the evidence of record shows that documentation of that enrollment was electronically received by VA on December 16, 2009, several months prior to the finding of bad faith.  The Veteran noted that he had attended Fall semester classes in a May 2010 notice of disagreement, and VA has not since raised the issue of bad faith.

The Board notes that the Veteran made a misrepresentation at the time of his October 2009 application for an advance payment; namely that he was entitled to VA education benefits.  However, the evidence of record shows that this misrepresentation only occurred because the Veteran's delimiting date had expired in June of that same year.  While the Veteran should have been aware that his delimiting date was 10 years from his date of discharge from active service, there is no evidence of record that the Veteran was notified that he had reached his delimiting date.  In addition, the Veteran has continued to assert that he remained entitled to VA education benefits in his May 2010 notice of disagreement and his July 2010 appeal to the Board.  Accordingly, the evidence of record indicates that the Veteran was likely unaware that his delimiting date had expired at the time of his October 2009 application.  Therefore, the Board finds that the Veteran's misrepresentation was inadvertent and non-willful, and does not constitute a bar to a waiver of the overpayment.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2012); Ridings v. Brown, 6 Vet. App. 544 (1994).

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2012).  There is no issue of timeliness in the Veteran's case as the request for a waiver was received within 180 days following the date of notice of indebtedness.

In considering the equity and good conscience elements, the fault of this debt is fully that of the Veteran.  The Veteran actively sought out and applied for advanced payment of education benefits to which he was not entitled.  While the evidence indicates that the Veteran was likely unaware that his delimiting date had expired, ignorance of the law is not a valid basis for a claimant to assert that he should be awarded a benefit.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  In this case, the Veteran applied for an advanced payment to which he was not entitled, in the process actively certifying that he was entitled to VA education benefits when that was not true.

In addition, the collection of the advance payment would not defeat the purpose of an existing benefit to the Veteran because, as noted, the primary purpose of this benefit was an advance payment that would necessarily result in a debt.  The RO has also specifically stated that the Veteran certified that he understood that he would be responsible for repayment of the funds issued when he applied for the advance payment.  Additionally, the Veteran has not claimed that he changed positions to his detriment in reliance upon a granted VA benefit.

With regard to undue hardship, the Veteran has indicated that he has a negative net monthly income on account of living expenses and other debts.  However, the evidence of record shows that the Veteran enrolled in additional education courses from March 1, 2010, to April 25, 2010, at a cost of $4,030.00.  Not only is that date after the Veteran was notified that he owed $3,000.00 in debt to VA, it is over $1,000.00 in excess of the amount he had received from VA.  His willingness to accept such a fee indicates that the Veteran felt capable of financing courses that cost an additional $1,030.00.  Therefore, while the Veteran reported having a negative net monthly income on February 23, 2010, the evidence of record shows that the Veteran had sufficient assets to spend another $1,030.00 approximately one week later.  The Board further notes that the Veteran has not asserted that collection of the debt would deprive him or his family of basic necessities.  Therefore, the Board finds that the preponderance of the evidence of record shows that repayment of the debt would not deprive the Veteran or his family of basic necessities.

Finally, the element of equity and good conscience most applicable to the Veteran's case is that a failure to collect the advance payment would result in the unjust enrichment.  When the Veteran made the request for the advance payment, he certified that he would have to repay the advance.  Failing to collect the advance payment would result in an unjust educational assistance payment at the expense of the Government.  Additionally, in authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  In this case, offset or reduction is impossible as the Veteran is no longer in receipt of education payments.  The Board emphasizes that this situation is entirely the fault of the Veteran, who certified that he was entitled to education benefits after the delimiting date for his MGIB eligibility. 

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be fully at fault in the creation of the debt, and the retention of the overpayment would unfairly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran of the ability to provide for basic necessities of life, nor would recovery of the overpayment defeat the purpose for which the benefits were intended.  Lastly, the Veteran has not relinquished a valuable right or incurred a legal obligation in reliance on the overpayment of his VA benefits.  Accordingly, a waiver of recovery of the overpayment of VA compensation benefits is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to VA's duties to notify and assist the Veteran with his claim, the provisions of law and regulations which set forth notice and assistance requirements on the part of VA in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

A debt was validly created by the overpayment of VA education benefits in the original amount of $3,000.00; the appeal of this issue is denied. 

Waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00 is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


